
	

114 HR 5200 IH: Iran-Russia Cooperation Reporting Act
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5200
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Mr. Pompeo (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Defense to submit to Congress a report on cooperation between Iran and
			 the Russian Federation.
	
	
 1.Short titleThis Act may be cited as the Iran-Russia Cooperation Reporting Act. 2.Department of Defense report on cooperation between Iran and the Russian Federation (a)Report requiredThe Secretary of Defense shall submit to Congress a report on cooperation between Iran and the Russian Federation and how and to what extent such cooperation affects United States national security and strategic interests.
 (b)Matters To be includedThe report required by subsection (a) shall include the following: (1)How and to what extent Iran and the Russian Federation cooperate on matters relating to Iran’s space program, including how and to what extent such cooperation strengthens Iran’s ballistic missile program.
 (2)How and to what extent Iran’s interests and actions and the Russian Federation’s interests and actions overlap with respect to Latin America.
 (3)A description and analysis of the intelligence-sharing center established by Iran, the Russian Federation, and Syria in Baghdad, Iraq and whether such center is being used for purposes other than the purposes of the joint mission of such countries in Syria.
 (4)A description and analysis of— (A)naval cooperation between Iran and the Russian Federation, including joint naval exercises between the two countries; and
 (B)the long-term consequences of— (i)a robust Russian Federation naval presence in the Eastern Mediterranean; and
 (ii)an Iranian naval presence in the Persian Gulf. (5)How cooperation between Iran and the Russian Federation has increased with respect to the Joint Comprehensive Plan of Action.
 (6)The likelihood that Iran might adopt the Russian Federation model of hybrid warfare against potential targets such as Gulf Cooperation Council states with sizeable Shiite populations.
 (7)The extent of Russian Federation cooperation with Hezbollah in Syria, Lebanon, and Iraq, including cooperation with respect to training and equipping and joint operations.
 (8)A full and explicit list of weapons that if sold by the Russian Federation to Iran would violate relevant United Nations Security Council resolutions imposing an arms embargo on Iran.
 (c)Submission periodThe report required by subsection (a) shall be submitted not later than 120 days after the date of the enactment of this Act, and annually thereafter, for such period of time as the Joint Comprehensive Plan of Act remains in effect.
 (d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			
